Citation Nr: 1439193	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  14-26 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served in the Army National Guard of Nebraska from July 1951 to July 1954, including unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his periods of ACDUTRA and INACDUTRA with the Army National Guard.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his periods of ACDUTRA and INACDUTRA with the Army National Guard. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.385, 3.159 (2013).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.159 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In multiple written statements of record, the Veteran contended that his currently diagnosed bilateral hearing loss and tinnitus was the result of events during his active service, to include noise exposure or acoustic trauma.  In a December 2012 private treatment record, the Veteran asserted that he first noticed tinnitus in the early 1950s and was exposed to noise in service from rifles, machine guns, and pistols.  The Veteran denied any significant post-service noise exposure while working in manufacturing since service separation with use of hearing protection.

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2013).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.

Based upon a longitudinal review of the record, the Board concludes that service connection is warranted for bilateral hearing loss and tinnitus.  As an initial matter, post-service private audio examination results dated in November 2012 clearly reflected findings of a bilateral hearing disability for VA benefit purposes under 38 C.F.R. § 3.385 as well as findings of tinnitus.

The Board has also considered the Veteran's statements concerning in-service noise exposure, as well as his documented duty assignments.  Available service personnel records, including the Veteran's National Guard Bureau Report of Separation and Record of Service, NGB Form 22, demonstrated that he had a military occupational specialty (MOS) listed as Heavy Weapons Infantryman and obtained military qualifications as a gunner, sharpshooter, and marksmen.  The Veteran was shown to accumulate 76 points from July 1951 to July 1952, 75 points from July 1952 to July 1953, and 75 points from July 1953 to July 1954, with a total of 226 points during his period of service in the Army National Guard of Nebraska.

In a March 2013 VA Memorandum, the RO detailed its attempts to obtain the Veteran's service treatment records, concluding that the records were unavailable for review as they were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  Additional email correspondence in the record showed that the National Guard was also unable to verify the Veteran's actual dates of ACDUTRA and INACUDTRA.  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Veteran's reported duties comport with the nature of his MOS and qualifications.  Resolving all doubt in the Veteran's favor, points shown on his NGB Form 22 are consistent with monthly periods of INACDUTRA and at least one period of ACDUTRA per year.  There is also no evidence of record demonstrating that the Veteran was not exposed to noise from rifles, machine guns, and pistols during active service as asserted.  As such, the Board finds the Veteran's reports of noise exposure and acoustic trauma during periods of ACDUTRA and INACDUTRA as competent and credible evidence of an in-service injury.

In addition, the Veteran can attest to factual matters of which he had first-hand knowledge, such as exposure to loud noise in service and tinnitus that began during active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There was also no evidence of record demonstrating acoustic trauma or any substantial occupational or recreational noise exposure without hearing protection following the Veteran's service discharge.  Based on the above, the Board finds the Veteran's assertions of experiencing acoustic trauma during active service and tinnitus since active service as credible evidence.  

Evidence of record also contains a December 2012 medical opinion wherein a private audiologist opined that it was quite likely that the noise exposure suffered by the Veteran during his military service was the beginning of his hearing loss and tinnitus.  The audiologist further indicated that the type and degree of the Veteran's hearing level was consistent with noise induced hearing loss.

In view of the totality of the evidence, including the Veteran's documented in-service MOS, his credible lay assertions of in-service noise exposure or acoustic trauma, the current findings of tinnitus and bilateral hearing loss, the language from The MERCK Manual, and the favorable findings in the December 2012 private medical opinion, the Board finds that Veteran's bilateral hearing loss and tinnitus loss cannot be reasonably disassociated from his active military service, to include his unverified periods of ACDUTRA and INACDUTRA.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss and tinnitus loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


